Citation Nr: 0023478	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-08 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependent's Educational Assistance under 
38 U.S.C.A. ch. 35.   

3.  Entitlement to accrued benefits.

4.  Entitlement to burial benefits for the deceased veteran.


REPRESENTATION

Appellant represented by:	John E. Green, Attorney at Law



WITNESSES AT HEARING ON APPEAL

 The appellant, her daughter and son


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


 
INTRODUCTION

This appeal arises from a February 1998 rating action of the 
Muskogee, Oklahoma Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in July 1997; and the certificate of 
death listed the causes of death as intestinal obstruction, 
due to or as a consequence of recurrent intestinal 
obstruction, due to or as a consequence of dementia with 
dysphagia and PEG tube.

2.  At the time of his death, the veteran was service-
connected for old head injury residuals.

3.  A January 1996 statement from a private neurologist was 
to the effect the veteran's progressive dementia was 
consistent with a late sequela of closed head injury, and 
that it was reasonable that the veteran's clinical state 
(dementia) was due to the head injury sustained in the 
1940's.

CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the present case, service medical records reflect a head 
injury during the veteran's first period of service, with 
additional problems during his second period of service.  X-
ray studies in May 1954 noted a bony defect in the right 
parietal area, that was treated with surgery.  In a December 
1995 statement, E.E.H., M.D. noted that she had reviewed the 
veteran's records dating from 1945.  In a January 1996 
statement, she opined that the veteran's progressive dementia 
was consistent with a late sequela of closed head injury, and 
that it was reasonable that the veteran's clinical state 
(dementia) was due to the head injury sustained in the 
1940's.  

It is evident that the criteria for a well-grounded claim 
have been met.   


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran died in July 1997 at the Deaconess Hospital, 
where he had been an inpatient before his death.  Records 
from that confinement have not been associated with the 
claims folder.  It was noted on the Certificate of Death that 
an autopsy was to be performed the University Hospital.  The 
autopsy protocol has not been associated with the claims 
folder.  

In June 1996, the RO referred the claims folder to the 
Director of the VA Compensation and Pension Service for an 
opinion regarding the question of whether the veteran's 
current symptoms were related to the head injury sustained in 
service.  In August 1996, the Acting Director of the VA 
Compensation and Pension Service informed that the physician 
assigned to review the case was unable to render an opinion 
until additional documentation had been obtained and 
forwarded to him.  It appears that the RO did some 
development in this regard, but failed to return the claims 
folder to the Director of the VA Compensation and Pension 
Service for an opinion.  

During the June 2000 Travel Board hearing, the appellant and 
her attorney requested a 60-day extension in order that they 
might submit additional evidence.  However, no evidence was 
forthcoming.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Under the circumstances, the case is remanded for the 
following:

1.  The RO is to contact the appellant 
and request that she provide the names, 
addresses and dates of treatment of any 
physician or facility, VA or private who 
treated the veteran for residuals of a 
head trauma.  The list should include VA, 
service department and private medical 
facilities.  After the appropriate 
releases have been obtained, those 
records not already on file should be 
obtained and associated with the claims 
folder.  

2.  The RO is to review the August 1996 
statement of the Acting Director of the 
VA Compensation and Pension Service, and 
obtain any evidence requested, but not 
yet of file.  Thereafter, the claims 
folders and all requested records should 
be returned to the Director of the VA 
Compensation and Pension Service for a 
review and an opinion regarding the 
questions first posed in May 1996.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Inasmuch as the issues of 
eligibility for Dependent's Educational 
Assistance under 38 U.S.C.A. ch. 35.; 
entitlement to accrued benefits; and 
entitlement to burial benefits for the 
deceased veteran are deemed to be 
"inextricably intertwined" with the issue 
of service connection for the cause of 
the veteran's death, the RO should take 
appropriate adjudicative action, and 
provide the appellant and representative, 
if any, notice of the determination and 
the right to appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 


